DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6  recites “An electricity storage device comprising the porous conductor according claim 1 as an electrode” which causes the claim to be indefinite.  It is unclear if the “An electricity storage device” and the “an electrode” as recited in claim 6 are meant to be the same or different from the “an electricity storage device” and the “an electrode” recited in claim 1 from which claim 6 depends.  For the purpose of examination, the examiner is taking “A porous conductor which is used as an electrode for an electricity storage device, the porous conductor comprising”” of claim 1 to read “a porous conductor comprising:”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 fails to further limit the subject matter of the claim upon which it depends as claim 6 is a mere reiteration of claim 1 as not further structure is recited.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, & 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 2011/0097624) in view of JP2015088723A hereafter referred to as Hoshino.
In regards to claim 1, 
Bhatt ‘624 discloses a porous conductor 
a substrate ([0067-0068]); and 
a plurality of conductive nanostructures present on the substrate ([0121]),  
wherein the substrate is a metal fiber sheet ([0061] & [0067-0068]), 
wherein the conductive nanostructures include metal ([0121]).  Bhatt ‘624 fails to explicitly disclose wherein the shape of the conductive nanostructures is a needle, a column, a bar, a fiber, a dendrite and any combination thereof.

Hoshino discloses wherein the shape of the conductive nanostructures is a needle, a column, a bar, a fiber, a dendrite and any combination thereof ([0017] – note a nanowire has a needle shape/column shape/bar shape/fiber shape).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the nanostructures of Bhatt ‘624 to have a shape as taught by Hoshino to obtain an electrode wherein the surface area is expanded.  Furthermore, Hoshino recognizes needle, column, bar, fiber, and dendrite shaped nanostructures are alternatives to particle shaped (i.e. bead shaped) nanostructures.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

In regards to claim 3, 
Bhatt ‘624 further discloses wherein the metal fiber sheet includes a stainless steel fiber or a copper fiber ([0061] & [0067-0068]).  

In regards to claim 5, 
Bhatt ‘624 further discloses wherein the metal is at least one or more of silver, copper, and cobalt ([0121]).  

In regards to claim 6, 
The combination further discloses an electricity storage device comprising the porous conductor according claim 1 as an electrode (see rejection of claim 1 above).  

In regards to claim 7, 
Bhatt ‘624 further discloses wherein the electricity storage device is a redox capacitor (abstract & [0148]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2005/071702A1 – [0056] 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848